DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the base" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Churchill US 2456553 (hereinafter Churchill).

    PNG
    media_image1.png
    295
    416
    media_image1.png
    Greyscale

Re. Cl. 1, Churchill discloses: A bracket (Fig. 2) for securing a cable to a strut-style ladder rung having a rectangular cross-section with an opening along a lower side (see Fig. 1, strut style rung 1 which has a rectangular cross section due to the shape of 3 and 4 and opening between 3 and 4), the bracket comprising: a spring flange portion (13, Fig. 2) sized to be inserted in the opening of the ladder rung (see Fig. 5), wherein the spring flange portion provides a spring force against the lower side of the ladder rung (see Fig. 1 and 3, 13 provides a spring force against lower side of 4); a latch flange portion (12 and 11, Fig. 1-2) adapted to engage at least two sides of the ladder rung in a latched position (see Fig. 1); and a cable attachment portion (16, Fig. 2) for receiving a cable tie (see Fig. 1-3 and 6, the portion 16 can receive a cable tie in the same manner as 21).
Re. Cl. 2, Churchill discloses: the spring flange portion comprises a hook portion extending from a base of the bracket (see Fig. 2, 13 forms a hook portion), wherein the hook portion is configured to engage the lower side of the ladder rung (see Fig. 1, lower side of 4).
Re. Cl. 3, Churchill discloses: the spring flange portion is shaped to define a contact point (see Fig. 5, portion of 14 contacting 4) as the bracket is rotated between an initial position (see Fig. 5) and the latched position (see Fig. 1), whereby the spring flange portion is adapted to engage the lower side of the ladder rung (see Fig. 1 and 5).
Re. Cl. 4, Churchill discloses: the hook portion of the spring flange portion has a curved segment (see annotated figure 2), wherein the contact point is defined along the curved segment (see Fig. 5).
Re. Cl. 5, Churchill discloses: the curved segment extends approximately 180-degrees (see Fig. 2, the free end which curves away from 12 is approximately 180 degrees).
Re. Cl. 6, Churchill discloses: the spring flange portion has an upward segment (see annotated figure 2) extending upward from the base of the bracket (15, Fig. 2), wherein the curved segment extends from the upward segment (see annotated figure 2).
Re. Cl. 7, Churchill discloses: in the latched position, the lower side of the ladder rung is retained between the curved segment and the base (see Fig. 1, a portion of the lower side of the ladder rung (inside surface of 4) is between the curved segment and base 15).
Re. Cl. 12, Churchill discloses: the cable attachment portion has a cable slot to receive a cable tie (see Fig. 2, 16 creates a slot between itself and 11 where a cable tie can be received in the same manner as shown by 21 in Fig. 6).
Re. Cl. 13, Churchill discloses: the cable slot is configured to be parallel to the latch flange portion (see Fig. 6, the slot between 16 and 11 is parallel to 11 when deflected away from 11 as shown in Fig. 6), whereby the cable tie is secured concentric to a circumference of the cable where the cable is oriented generally perpendicular to the ladder rung (see Fig. 1, the cable tie is capable of being secured concentric to a circumference of the cable when oriented as stated in the intended use language).
Re. Cl. 14, Churchill discloses: A method for securing a cable to a strut-style ladder rung (see Fig. 1 and 5) having a rectangular cross-section with an opening along a lower side (see Fig. 1, strut style rung 1 which has a rectangular cross section due to the shape of 3 and 4 and opening between 3 and 4), the method comprising: providing a bracket (Fig. 2) having a lower spring flange portion (13, Fig. 2) and an upper latch flange portion (12 and 11, Fig. 2); positioning the lower spring flange portion in the opening of the ladder rung in an initial preassembled position (see Fig. 5); and rotating the bracket so the upper latch flange portion engages at least two sides of the ladder rung with an interference fit in a latched position (see progression from Fig. 5 to Fig. 1, due to the resilience of the device, an interference fit is established between 1 and 10).
Re. Cl. 15, Churchill discloses: the bracket further comprising a cable attachment portion (see 16, Fig. 2) with a cable tie slot for receiving a cable tie (see Fig. 2 and 6, slot between 16 and 11 for receiving a cable tie in the manner as shown by 21), the cable tie slot is configured to be parallel to the upper latch flange portion (see Fig. 6, the slot between 11 and 16 is parallel to 11), whereby the cable tie is secured concentric to a circumference of the cable where the cable is orientated perpendicular to the ladder rung (see Fig. 1, the cable tie is located concentric with the center cables circumference and the cable is oriented perpendicular to portion 4 of the rung).
Re. Cl. 16, Churchill discloses: a cable attachment portion with an upper arm segment extending opposite an upper arm of the upper latch flange portion for receiving a cable tie (see Fig. 2-3, 16 is located in an opposite manner from 11 since 11 extends from 14 left to right in the view in Fig. 3 and 16 extends from 17 right to left in the same view).
Re. Cl. 17, Churchill discloses: the lower spring flange portion of the bracket comprises a hook portion (see 14, Fig. 2) extending from a base of the bracket (15, Fig. 2), wherein the hook portion is configured to engage the lower side of the ladder rung (see Fig. 1, lower side being the inner side of 4).
Re. Cl. 18, Churchill discloses: the lower spring flange portion is shaped to define a contact point (see Fig. 5, where 13 contact 4) as the bracket is rotated between an initial position and the latched position (see progression from Fig. 5 to Fig. 1), whereby the spring flange portion is adapted to engage the lower side of the ladder rung (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Cemashko US 3036801 (hereinafter Cemashko).
Re. Cls. 8-11 and 18-20, Churchill discloses the latch flange portion has an upper arm (11, Fig. 2); a vertical arm extending between the base (12, Fig. 2) and the upper arm (see Fig. 2), whereby a side of the ladder rung is retained between the vertical arm and a curved segment of the spring flange portion when the ladder rung is in the latched position (see Fig. 1); the latch flange portion is generally L- shaped (see 12 and 11, Fig. 2); the cable attachment portion has an upper segment extending opposite the upper arm adapted to receive a cable tie (see 16 Fig. 3, it extends right to left whereas 11 extends left to right); the lower spring flange portion of the bracket comprises a hook portion (see 13, Fig. 2) extending from a base of the bracket (15, Fig. 2), wherein the hook portion is configured to engage the lower side of the ladder rung (see Fig. 1, lower side being interior surface of 4); wherein the upper latch flange portion of the bracket comprises an upper arm (11, Fig. 2); and wherein a vertical arm extends between the base and the upper arm (see 12, Fig. 2); wherein a side of the ladder rung is retained between the vertical arm and the hook portion when the ladder rung is in the latched position (see Fig. 1); the lower spring flange portion of the bracket comprises a hook portion extending from a base of the bracket (see 13 extending from 15), wherein the hook portion is configured to engage the lower side of the ladder rung (see Fig. 1); and wherein the upper latch flange portion of the bracket comprises an upper arm (11, Fig. 2).  Re. Cls. 8, 10 and 19-20, Churchill does not disclose the upper arm is generally parallel to the base (Cl. 8), the latch flange portion has a downward segment extending from the upper arm, wherein the upper arm and downward segment retain two sides of the ladder rung in the latched position with an interference fit (Cl. 10), the upper arm is parallel to the base (Cl. 19); or the upper arm is parallel to the base and has a downward segment extending from the upper arm, wherein the upper arm and downward segment retain two sides of the ladder rung in the latched position with an interference fit (Cl. 20).  Cemashko discloses an alternate bracket (1, Fig. 1) which secures onto a rung (5, Fig. 1) that includes a hook (16, Fig. 1), a base portion (see 2, Fig. 1-2), a vertical arm (10, Fig. 1) and an upper arm (3, Fig. 1-2).  Re. Cl. 8, Cemashko discloses the upper arm is generally parallel to the base (see Fig. 2, 2 and 3 are generally parallel).   Re. Cl. 10, Cemashko discloses the latch flange portion (3 and 10, Fig. 1) has a downward segment extending from the upper arm (17 extending from 3, Fig. 1), wherein the upper arm and downward segment retain two sides of the ladder rung in the latched position with an interference fit (see Fig. 2).  Re. Cl. 19, Cemashko discloses the upper arm is parallel to the base (see Fig. 2, 2 and 3 are parallel). Re. Cl. 20, Cemashko discloses the upper arm is parallel to the base (see Fig. 2, 3 is parallel to 2) and has a downward segment extending from the upper arm (17 extending from 3, Fig. 1), wherein the upper arm and downward segment retain two sides of the ladder rung in the latched position with an interference fit (see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Churchill device to include the downward segment and dispose the base to be parallel with the upper arm as disclosed by Cemashko to enable the device to attach to supporting members which don’t include curved lips (i.e. 2 as shown in Churchill) and Cemashko discloses that the particular shape provides a more secure grip onto the supporting member (Col. 2, Lines 16-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meehan US 3536281, Hall US 2329894, Kossak US 2021/0396333, Peters US 2504086, and Tally US 2016/0025244 disclose other known brackets which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632